Citation Nr: 0633906	
Decision Date: 11/02/06    Archive Date: 11/16/06

DOCKET NO.  04-25 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1986 to 
November 1990 and from February 1991 and March 1991.    

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
entitlement to service connection for bilateral hearing loss.  
A notice of disagreement was received in April 2004, a 
statement of the case was issued in May 2004, and a 
substantive appeal was received in July 2004.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

The veteran is claiming that he suffers from hearing loss 
disability related to his active duty service.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).  

Service medical records do not document any findings which 
show hearing loss disability as defined by the above 
regulation.  However, it does appear from service medical 
records that there was a slight decrease in hearing acuity 
during service.  This is potentially significant since the 
lack of any evidence that the veteran exhibited hearing loss 
during service is not fatal to his claim.  Laws and 
regulations do not require in service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet.App. 87, 89 
(1992).  Instead, as noted by the United States Court of 
Veterans Appeals (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

There is no medical evidence showing current hearing loss 
disability as defined by regulation.  There is of record a 
March 2003 private audiological examination report which 
appears to show auditory thresholds which do not meet the 
criteria of 38 C.F.R. § 3.385.  However, it does not appear 
that scores from the Maryland CNC Test were reported, and the 
private examination must be viewed as inadequate in this 
regard.  Under the circumstances, the Board believes that 
VA's duty to assist the veteran requires an adequate 
audiological examination.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5106, 5103A, 5107, 5126(West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the Veterans Claims 
Assistance Act of 2000 (VCAA) notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  It does not 
appear that full VCAA notice pursuant to Dingess has been 
furnished to the veteran.  In view of the need to return the 
case for an examination, the Board believes it appropriate to 
also direct that notice pursuant to Dingess be furnished to 
the veteran. 



Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The RO should furnish the veteran 
with full VCAA notice in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The veteran should be scheduled for a 
VA audiological examination.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  All audiological 
findings, including speech recognition 
scores using the Maryland CNC Test, 
should be reported.  If current hearing 
loss disability is shown, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such hearing loss disability is 
causally related to the veteran's active 
duty service. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for 
hearing loss is warranted.  If the 
benefit remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


